     3:19-cv-02360-MGL          Date Filed 08/23/19      Entry Number 6-1        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

James David Schofield, III,             )
                                        )            C.A. No.: 3:19-02360-MGL
            Petitioner,                 )
                                        )            ORDER AND JUDGMENT
            vs.                         )            CONFIRMING ARBITRATION
                                        )            AWARD
Raymond James Financial Services, Inc., )
                                        )
            Respondent.                 )
____________________________________)

       This matter is before the Court on the motion of the movant, Joseph David Schofield III,

for an order and judgment confirming an arbitration award in its entirety pursuant to the applicable

provisions of 9 U.S.C. § 9.

       The movant and respondents are parties to various contracts evidencing transactions

involving commerce to settle by arbitration a controversy thereunder arising out of such contract

or transaction within the meaning of 9 U.S.C. § 2. In 2019, the movant initiated an arbitration

proceeding against the respondent by filing a statement of claim with the Financial Industry

Regulatory Authority ("FINRA"), the successor to the National Association of Securities Dealers,

Inc. The arbitrator conducted a hearing and issued an award (the "Award") on June 12, 2019. A

copy of the Award is attached hereto as Exhibit A.

       Accordingly, the Court having reviewed the record and being duly and sufficiently advised,

it is ORDERED, ADJUDGED and DECREED that:

           1. This court has subject matter jurisdiction of this action to confirm an arbitration

       award pursuant to 9 U.S.C. § 9.

           2. This court has jurisdiction over the persons of the respondent because it has been

       duly served with process in accordance with 9 U.S.C. § 9.
3:19-cv-02360-MGL        Date Filed 08/23/19       Entry Number 6-1      Page 2 of 3




    3. Venue properly is established in this Court pursuant to 9 U.S.C. § 9 because the

 hearing site for the arbitration hearing which resulted in the subject award was Columbia,

 South Carolina.

    4. The parties agreed, in written agreements evidencing transactions involving

 commerce, to settle by arbitration an existing controversy or any controversy thereafter

 arising out of such contract or transactions between the parties, under such agreements.

    5. A copy of the Award, which was made on June 12, 2019, is attached as Exhibit A

 and is incorporated herein in its entirety by reference.

    6. The parties have agreed and applicable law provides that a judgment may be entered

 upon the Award made pursuant to the arbitration proceeding.

    7. Respondent Raymond James Financial Services, Inc. does not oppose confirmation

 of the award.

    8. The movant’s application for an order and judgment confirming the Award is

 GRANTED. The Award, the terms and conditions of which are incorporated herein in

 their entirety by reference, is confirmed as the judgment of this Court and, pursuant to 9

 U.S. C. § 9, may be enforced as any other judgement or decree.

    9. Pursuant to numerical paragraph 2 of the Award, it is hereby ordered as follows:

        i.       all references to occurrence number 1797400 (the customer complaint

                 received by Respondent on June 12, 2015 and denied by Respondent on

                 June 26, 2015) shall be expunged from the movant, Joseph David Schofield

                 III's registration records (CRD #2496116);

        ii.      the “Yes” answer to Question 7(E)(3)(a) on the Form U5 and Order shall be

                 amended to read “No;”’ and
     3:19-cv-02360-MGL            Date Filed 08/23/19     Entry Number 6-1        Page 3 of 3




              iii.    all   information     and     entries    set   forth   on    the   Customer

                      Complaint/Arbitration/Civil       Litigation   Disclosure   Reporting     Page

                      regarding Question 7(E)(3)(a) of the Form U5 shall be deleted in their

                      entirety;

       IT IS SO ORDERED.


                                                     __________________________________
                                                     The Honorable Mary Geiger Lewis
Dated: _______________
Columbia, South Carolina
